Exhibit 10.12



Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.
AMENDMENT NO. 12
to
DEVELOPMENT AND PURCHASE AND SALE AGREEMENT
FOR
CDMA HIGH DATA RATE (IxEV-DO) PRODUCTS
Amendment No. 12 by and between Ericsson AB and Airvana, Inc. (“Airvana”)
(“Amendment No. 12”) to the Development and Purchase and Sale Agreement for CDMA
High Data Rate (IxEV-DO) Products dated October 1, 2001, Agreement No. 011174
entered into between Nortel Networks Inc. (“NNI”) and Airvana, as amended
(“Agreement”).
WHEREAS, NNI and various of its affiliates filed voluntary petitions for
insolvency protection in various jurisdictions, including under the Companies’
Creditors Arrangement Act in Canada and Chapter 11 of the U.S. Bankruptcy code;
WHEREAS, in connection with these filings, on July 24, 2009, NNI and various of
its affiliates executed an asset sale agreement (the “Asset Sale Agreement”)
with Telefonaktiebolaget L M Erricson (publ), a corporation organized under the
laws of Sweden for the sale of its CDMA and LTE Access business (the
“Business”), and the transaction was approved by the U.S. Bankruptcy Court for
the District of Delaware (the “Bankruptcy Court”) and the Ontario Superior Court
of Justice on July 28, 2009, pursuant to an order entered by the Bankruptcy
Court on that date;
WHEREAS, the closing of the sale of the Business pursuant to the Asset Sale
Agreement (the “Closing”) occurred on or about November 13, 2009;.
WHEREAS, the Agreement was assigned by NNI to Ericsson AB and its affiliates
(“Ericsson”) on the Closing; and
WHEREAS, Ericsson AB and AIRVANA now wish to amend the Agreement to add certain
Software Products.
NOW, THEREFORE, in consideration of the premises and the promises set forth
herein, Ericsson AB and AIRVANA agree as follows, effective as of November 16,
2009 (“Effective Date”) unless otherwise set forth below:

  1.   The table in Appendix A(6) is hereby updated to add the following
Software Products

                          Software Name   Airvana Order Number     Ericsson
Price for Software     Notes  
[**]
            [**]       [**]  
[**]
            [**]       [**]  
[**]
            [**]       [**]  
[**]
            [**]       [**]  

Page 1 of 3



--------------------------------------------------------------------------------



 



  2.   [**] is declared upon the final execution of this Amendment No. 12.    
3.   For clarity, [**] pricing set forth in Amendment 11 Appendix A(6) is hereby
deleted.     4.   For Applicable Products, Ericsson shall issue Software
licenses (sub-licenses) only after requesting associated license from Airvana’s
licensing server. In the event that Ericsson is unable to obtain licenses from
Airvana’s licensing server for any reason, Ericsson may issue Software licenses
(sub-licenses) without obtaining an associated license from Airvana. In such
case, Ericsson shall notify Airvana in writing with the details of all licenses
(sub-licenses) issued within; (i) [**] business days of issuance of any such
license (sub-license) or (ii) monthly as part of the royalty reporting process
should Airvana’s licensing server repeatedly fail to respond. Applicable
Products shall mean [**].     5.   For customer lab deployments after the
Effective Date of this Amendment, including all features and upgrades, for up to
[**] (of each product type), [**] (of each product type) and [**] pairs (of each
product type) on a royalty-free basis per operator customer site for lab use.
Beyond this limited exception, license fees are required for all operator lab
deployments at the then current fees or as otherwise agreed to in writing. For
greater certainty there will be no fee associated with any temporary use by
customers including but not limited to (i) customer verification, (ii) customer
trials, and (iii) evaluating and testing the product. For greater certainty,
there are no fees associated with existing operator labs regardless of the
quantity of product deployed.     6.   With respect to Software licensed to
Ericsson separately which is not embedded in the Products upon delivery and for
which a separate royalty payment is set forth in Appendix A, as of the Effective
Date, Ericsson may not re-license Software previously sub-licensed by Ericsson
to customers and used in commercial service without Airvana’s written agreement.
For greater certainty Airvana agrees to the following permitted re-uses:
(i) customer re-use/re-assignment as permitted by Ericsson as part of a
acquisition, re-organization or similar event, (ii) re-use/ re-assignment
following a return of the Product to Ericsson as result of cancellation,
transaction error, non-payment by customer or similar event, or (iii) temporary
use by a customer where Ericsson permits such Software use at no charge (eg.
disaster recovery, network re-organization, capacity relief for performance
issues.     7.   The Parties acknowledge that this Amendment No. 12 does not
include software for [**] currently under development by Airvana.     8.   The
Parties will work in good faith to mutually agree on pricing for the [**] prior
to the Channel Ready (ChR) date for the product.     9.   In all other respects
the Agreement, as amended, remains unchanged.

IN WITNESS WHEREOF, the parties have caused this Amendment No. 12 to be signed
by their duly authorized representatives as of the Effective Date, although
actually signed by the parties on the dates set forth below their respective
signatures.

                              AIRVANA, INC.       ERICSSON AB    
 
                            By:   /s/ Jeffrey Glidden       By:   /s/ Martin
Johansson                               (Signature)           (Signature)    
 
  Name:   Jeffrey Glidden           Name:   Martin Johannson    
 
      (Print)               (Print)    
 
  Title:   Vice President & CFO           Title:   Vice President, Sourcing    
Date: November 16, 2009   Date: 2009-11-23

Page 2 of 3



--------------------------------------------------------------------------------



 



                             
ERICSSON AB
                 
 
                            By:   /s/ Mark Widenfon                            
                      (Signature)                    
 
  Name:   Mark Widenfon                    
 
      (Print)                    
 
  Title:   Director Sourcing                     Date: 2009-11-23              

Page 3 of 3